1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     MICHAEL A. FRIMMEL,                                 Case No. 3:18-cv-00144-RCJ-WGC
4                                             Plaintiff                     ORDER
5            v.
6     ROMEO ARANAS, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          Plaintiff seeks an additional 21 days to file his first amended complaint up to

11   June 27, 2019 because he is in administrative segregation and recently told he will be

12   transferring. (ECF No. 22 at 1-2). The Court grants the motion for extension of time.

13   Plaintiff shall file his first amended complaint on or before June 27, 2019. If Plaintiff fails

14   to file a timely first amended complaint, this action shall proceed immediately against

15   Defendant Belanger on the First Amendment retaliation claim only. (See ECF No. 15 at

16   17).

17   II.    CONCLUSION

18          For the foregoing reasons, it is ordered that the motion for extension of time

19   (ECF No. 22) is granted.

20          It is further ordered that Plaintiff shall file his first amended complaint on or before

21   June 27, 2019.

22          It is further ordered that, if Plaintiff fails to timely file his first amended complaint,

23   this action shall proceed immediately against Defendant Belanger on the First

24   Amendment retaliation claim only.

25          DATED: May 24, 2019.

26
27                                               UNITED STATES MAGISTRATE JUDGE
28
